742 N.W.2d 354 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
METAMORA WATER SERVICE, INC., Defendant-Appellant.
Docket No. 134949. COA No. 268346.
Supreme Court of Michigan.
December 27, 2007.
On order of the Court, the motion for leave to file amicus curiae brief is GRANTED. The application for leave to appeal the August 2, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.